t c memo united_states tax_court republic plaza properties partnership pfi republic limited inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date clark reed nichols for petitioner brenda m fitzgerald for respondent memorandum opinion chiechi judge this matter is before the court on a motion filed pursuant to rule by pfi republic limited inc pfi the tax_matters_partner for republic plaza properties partnership all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect at relevant times partnership for an award under sec_7430 of reasonable_litigation_costs pfi's motion neither party has requested a hearing and we conclude that one is not necessary rule a based on the submissions of pfi and respondent we conclude that no litigation costs may be awarded under sec_7430 background respondent determined in the notice of final_partnership_administrative_adjustment fpaa adjustments to the form_1065 federal partnership return that partnership filed for that related to certain depreciation claimed and to the lease lease agreement of an office building between partnership as lessor and bce development properties inc bce as lessee the petition in this case that was filed on date contested those adjustments the parties settled the depreciation_adjustments and the court issued an opinion on the adjustments relating to the lease agreement in 107_tc_94 opinion we incorporate herein by reference the portions of our opinion that are relevant to our disposition of pfi's motion on date pfi purchased from bce an undivided percent interest in partnership on date pfi transferred that interest to brookfield development however pfi retained all financial interest and or tax_liability with respect to partnership's and federal partnership returns brookfield development filed a final federal partner- ship return for partnership that indicated that partnership terminated on date at the time of its termination_partnership had a net_worth of less than dollar_figure million and no employees at the time pfi filed the petition in this case it had a net_worth of less than dollar_figure million and fewer than employees at all relevant times including the date on which the petition in this case was filed petitioner was wholly owned by pacific harbor capital inc pacific harbor which in turn was wholly owned by pacificcorp financial services pacificcorp financial and pacificcorp financial was wholly owned by innerpacific now known and herein referred to as pacific hold- ing which in turn was wholly owned by pacificcorp at those times pacific harbor pacificcorp financial pacific holding and pacificcorp each had a net_worth in excess of dollar_figure million bills for the legal services and expenses at issue in litigating this case were addressed to pacific harbor bills for the services and expenses at issue of the experts who testified on behalf of pfi at the trial of this case were addressed to pacificcorp financial pacific harbor paid all of the amounts billed for legal and expert services and expenses in connection with this case these amounts shall collectively be referred to as the litigation costs at issue discussion sec_7430 authorizes an award to the prevailing_party of reasonable_litigation_costs incurred in connection with a court_proceeding brought against the united_states involving the determination of any_tax interest or penalty under the code in order to qualify for such an award that party must show that the costs claimed are reasonable_litigation_costs incurred in connection with the court_proceeding sec_7430 have exhausted the available administrative remedies sec_7430 not have unreasonably protracted the court_proceeding sec_7430 and qualify as a prevailing_party sec_7430 pfi has the burden of establishing that all of the foregoing criteria have been satis- fied see rule e 88_tc_492 to qualify as a prevailing_party under sec_7430 pfi must show inter alia that at the time the petition in this case was filed the net_worth requirements of u s c sec d b net_worth requirements were met sec_7430 the amendments to sec_7430 by the taxpayer bill of right sec_2 publaw_104_168 secs 110_stat_1452 are effective with respect to proceedings commenced after date and therefore are not applicable to pfi's motion in respondent's notice of objection to pfi's motion respon- dent's notice of objection respondent concedes that the require- ments of sec_7430 exhaustion of available administra- tive remedies b not unreasonably protracting the court_proceeding and c a ii substantially prevailing with respect to the amount in controversy or the most significant issue or set of issues presented have been satisfied respondent disputes that pfi has established that the remaining requirements of sec_7430 have been met with respect to their disputes pfi and respondent disagree about the identity of the prevailing_party to which the various requirements including the net_worth requirements apply pfi contends that either partnership or pfi is the prevailing_party to which sec_7430 applies and that either of those two entities satisfies the net_worth requirements respondent contends that the real party in interest and thus the prevailing_party for purposes of sec_7430 is either pacific harbor or pacificcorp and that neither of those corporations satisfies the net_worth requirements we need not decide the identity of the prevailing_party or any other dispute between pfi and respondent except whether partnership or pfi incurred the litigation costs at issue as sec_7430 requires of a prevailing_party if pfi were although we need not address the other disputes between pfi and respondent we note that in arguing in respondent's notice continued correct in contending that either partnership or pfi is the prevailing_party for purposes of sec_7430 respondent would concede that each of those organizations meets the net_worth requirements however respondent argues that even if those requirements were satisfied neither partnership nor pfi would be entitled under that section to the litigation costs at issue because inter alia pfi has failed to establish that either partnership or pfi incurred any costs in connection with this court_proceeding as required by sec_7430 sec_7430 provides that the prevailing_party may be awarded reasonable_litigation_costs incurred in connection with emphasis added a court_proceeding involving the determination of any_tax interest or penalty under the code the term reason- able litigation costs is defined to include inter alia the reasonable expenses of expert witnesses sec_7430 and reasonable fees paid_or_incurred for the services of attorneys sec_7430 in connection with such a court_proceeding continued of objection that her overall position in this case was sub- stantially justified for purposes of sec_7430 respondent misstates and or mischaracterizes certain of the court's findings in its opinion if respondent were correct in contending that either pacific holding or pacificcorp is the prevailing_party for purposes of sec_7430 pfi would concede that neither would satisfy the net_worth requirements and that therefore no litigation costs at issue should be awarded under that section pfi concedes that pacific harbor and not partnership or pfi paid all of the litigation costs at issue however it asserts that those litigation costs were incurred for pfi in its capacity as tax_matters_partner in bringing its petition emphasis added in this case and that therefore either pfi or partnership satisfies sec_7430 we disagree in addressing the meaning of the word incurred in the context of sec_7430 the court has observed that the common meaning of the word incur is to become liable or subject_to bring down upon oneself 87_tc_838 fees and expenses are incurred when there is a legal_obligation to pay them see marre v united_states 38_f3d_823 5th cir see also 856_f2d_56 8th cir applying sec_304 of the uniform relocation assistance and real_property acquisition policies act of u s c sec a publaw_91_646 84_stat_1984 attorney's_fees were not actually in- curred because the party claiming them had no legal_obligation to pay them 908_f2d_1407 8th cir construing to a similar effect the equal_access_to_justice_act codified pincite u s c sec_504 and sec_28 u s c sec on the record before us we find that pfi has failed to establish that either partnership or pfi was legally obligated to pay any of the litigation costs at issue see 106_tc_76 we further find that no litigation costs may be awarded under sec_7430 to reflect the foregoing an appropriate order denying pfi's motion will be issued indeed partnership was not even in existence on the date the petition in this case was filed
